Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                     September 15, 2015




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
    STATE OF WASHINGTON,                                           No. 46399-7-II

                               Respondent,

         v.

    BECKIE L. COREY,                                        UNPUBLISHED OPINION

                               Appellant.


        WORSWICK, J. — Beckie L. Corey appeals her sentence for possession of

methamphetamine, arguing that the trial court erred in imposing community custody conditions

requiring her to undergo a chemical dependency evaluation and complete any recommended

treatment. We reverse the challenged community custody conditions and remand for the trial

court to strike the chemical dependency evaluation and treatment requirement.1

                                             FACTS

        A jury found Corey guilty of possession of methamphetamine. As a community custody

condition, the trial court ordered Corey to undergo a chemical dependency evaluation and to


1
 A commissioner of this court initially considered this appeal as a motion on the merits
under RAP 18.14 and then transferred it to a panel of judges.
No. 46399-7-II




complete any recommended treatment. However, the trial court did not make a finding that

Corey has a chemical dependency that contributed to the crime.

                                             ANALYSIS

       Corey appeals her sentence, arguing that the trial court lacked authority to order her to

undergo a chemical dependency evaluation or undergo recommended treatment absent a finding

that she has a chemical dependency that contributed to her crime.

       RCW 9.94A.607(1) provides:

       Where the court finds that the offender has a chemical dependency that has
       contributed to his or her offense, the court may, as a condition of the sentence and
       subject to available resources, order the offender to participate in rehabilitative
       programs or otherwise to perform affirmative conduct reasonably related to the
       circumstances of the crime for which the offender has been convicted and
       reasonably necessary or beneficial to the offender and the community in
       rehabilitating the offender.

       Although the State initially argues that the trial court could require a chemical

dependency evaluation as part of the community custody restriction that Corey refrain from

possessing or consuming controlled substances, RCW 9.94A.703(2)(c), it ultimately concedes

that the trial court erred in imposing this chemical dependency requirement and asks us to

remand to the trial court to strike this condition.

       In light of the clear language of RCW 9.94A.607(1), we accept the State’s concession,

reverse the challenged community custody conditions, and remand for the trial court to strike the

chemical dependency evaluation and treatment requirement. State v. Warnock, 174 Wn. App.




                                                      2
No. 46399-7-II




608, 612, 299 P.3d 1173 (2013) (“If the court fails to make the required finding, it lacks statutory

authority to impose the condition.”).

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Worswick, J.
 We concur:



 Bjorgen, A.C.J.




 Maxa, J.




                                                  3